

116 HCON 112 IH: Abolish the Last Great Plantation in America Resolution
U.S. House of Representatives
2020-08-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. CON. RES. 112IN THE HOUSE OF REPRESENTATIVESAugust 21, 2020Mr. Rush submitted the following concurrent resolution; which was referred to the Committee on Oversight and ReformCONCURRENT RESOLUTIONEstablishing the Commission on Addressing Racism and Ensuring Diversity in the United States Government to study and make recommendations on the elimination of systemic racism and the promotion of diversity in the Federal Government, and for other purposes.1.Short titleThis concurrent resolution may be cited as the Abolish the Last Great Plantation in America Resolution.2.EstablishmentThere is established in the legislative branch the Commission on Addressing Racism and Ensuring Diversity in the United States Government (hereafter referred to as the Commission).3.Membership(a)Number and appointmentThe Commission shall be composed of 20 members appointed as follows not later than 90 days after the date of the adoption of this resolution:(1)Five members appointed by the Speaker of the House of Representatives.(2)Five members appointed by the minority leader of the House of Representatives.(3)Five members appointed by the majority leader of the Senate.(4)FIve members appointed by the minority leader of the Senate.(b)QualificationsEach member of the Commission shall have expertise in the areas of racial justice, equal opportunity, and diversity and employment law.(c)VacanciesA vacancy in the Commission shall be filled in the manner in which the original appointment was made.(d)Chair; Vice ChairThe members of the Commission shall elect a Chair and Vice Chair from the membership.(e)Compensation of members(1)Rate of payA member of the Commission shall be compensated at a rate equal to the daily equivalent of the annual rate of basic pay prescribed for level IV of the Executive Schedule under section 5315 of title 5, United States Code, for each day (including travel time) during which the member is engaged in the performance of the duties of the Commission.(2)Travel expensesA member of the Commission shall be allowed reasonable travel expenses, including per diem in lieu of subsistence, at rates for employees of agencies under subchapter I of chapter 57 of title 5, United States Code, while away from the member’s home or regular place of business in the performance of services for the Commission.4.Personnel(a)Chief of staff(1)AppointmentNot later than 45 days after the initial meeting of the Commission, the Commission shall appoint one individual, without regard to political affiliation, as Chief of Staff of the Commission.(2)RequirementsThe individual appointed as Chief of Staff—(A)shall be a private citizen of the United States of integrity and impartiality who is a distinguished professional; and(B)may not be a present employee of the Federal Government.(3)Candidate to have clearancesA candidate for Chief of Staff shall be granted the necessary security clearances in an accelerated manner subject to the standard procedures for granting such clearances.(4)Approval contingent on prior clearanceA candidate for Chief of Staff shall qualify for the necessary security clearance prior to appointment by the Commission.(5)DutiesThe Chief of Staff shall—(A)serve as principal liaison to Government offices; and(B)be responsible for the administration of all official activities conducted by the Commission.(6)RemovalThe Chief of Staff shall not be removed for reasons other than by a majority vote of the Commission for cause on the grounds of inefficiency, neglect of duty, malfeasance in office, physical disability, mental incapacity, or any other condition that substantially impairs the performance of the responsibilities of the Chief of Staff or the staff of the Commission.(b)Staff(1)Additional personnelIn consultation with the members of the Commission, the Chief of Staff may appoint and fix the pay of such additional personnel as are necessary to enable the Commission to perform its duties. Such personnel may be appointed without regard to the provisions of title 5, United States Code, governing appointments in the competitive service, and (subject to subsection (c) may be paid without regard to the provisions of chapter 51 and subchapter III of chapter 53 of that title relating to classification and General Schedule pay rates.(2)RequirementsA person appointed to the staff of the Commission—(A)shall be a private citizen of integrity and impartiality; and(B)may not be an employee of the Federal Government.(3)Security clearancesA candidate for a position on the staff of the Commission shall qualify for the necessary security clearance prior to appointment.(c)CompensationThe Commission shall fix the compensation of the Chief of Staff and other personnel in accordance with title 5, United States Code, except that the rate of pay for the Chief of Staff and other personnel may not exceed the rate payable for level V of the Executive Schedule under section 5316 of that title.(d)Advisory committeesThe Commission shall have the authority to create advisory committees to assist in fulfilling the responsibilities of the Commission under this Act.(e)Application of Congressional Accountability Act of 1995For purposes of the Congressional Accountability Act of 1995 (2 U.S.C. 1301 et seq.)—(1)the Commission shall be considered an employing office; and(2)the employees of the Commission shall be considered covered employees.5.Duties(a)StudyThe Commission shall conduct a study on the presence of system racism and the lack of diversity in the Federal Government, and on steps the Federal Government may take to eliminate racism and promote diversity in the government.(b)Reports(1)Final reportNot later than 1 year after the appointment of all of its members, the Commission shall submit to Congress a final report on the study conducted under subsection (a), and shall include in the report such recommendations as the Commission considers appropriate.(2)Interim reportsIn addition to the final report under paragraph (1), the Commission may submit to Congress such interim reports as it considers appropriate.(3)Minority reportsThe Commission may include in any report submitted under this subsection a report containing minority views.6.Powers(a)Hearings and sessionsThe Commission may, for the purpose of carrying out this Act, hold hearings, sit and act at times and places, take testimony, and receive evidence as the Commission considers appropriate. The Commission may administer oaths or affirmations to witnesses appearing before it.(b)Powers of members and agentsAny member or agent of the Commission may, if authorized by the Commission, take any action which the Commission is authorized to take by this section.(c)Obtaining official dataThe Commission may secure directly from any department or agency of the United States information necessary to enable it to carry out this Act. Upon request of the Chairperson of the Commission, the head of that department or agency shall furnish that information to the Commission.(d)MailsThe Commission may use the United States mails in the same manner and under the same conditions as other departments and agencies of the United States.(e)Administrative support servicesUpon the request of the Commission, the Architect of the Capitol shall provide to the Commission, on a reimbursable basis, the administrative support services necessary for the Commission to carry out its responsibilities under this Act.(f)Subpoena power(1)In generalThe Commission may issue subpoenas requiring the attendance and testimony of witnesses and the production of any evidence relating to any matter under investigation by the Commission. The attendance of witnesses and the production of evidence may be required from any place within the United States at any designated place of hearing within the United States.(2)Failure to obey a SubpoenaIf a person refuses to obey a subpoena issued under paragraph (1), the Commission may apply to a United States district court for an order requiring that person to appear before the Commission to give testimony, produce evidence, or both, relating to the matter under investigation. The application may be made within the judicial district where the hearing is conducted or where that person is found, resides, or transacts business. Any failure to obey the order of the court may be punished by the court as civil contempt.(3)Service of subpoenasThe subpoenas of the Commission shall be served in the manner provided for subpoenas issued by a United States district court under the Federal Rules of Civil Procedure for the United States district courts.(4)Service of processAll process of any court to which application is made under paragraph (2) may be served in the judicial district in which the person required to be served resides or may be found.7.TerminationThe Commission shall terminate 90 days after submitting its final report under section 5(b)(1).8.Authorization of appropriationsThere are authorized to be appropriated to carry out this Act such sums as are necessary for fiscal year 2021, of which—(1)50 percent shall be derived from the applicable accounts of the House of Representatives; and(2)50 percent shall be derived from the contingent fund of the Senate.